


Exhibit 10.3


Summary of the Brocade Communications Systems, Inc.
2009 Director Plan
(As amended and restated on April 7, 2015)1 
General.    The Director Plan permits the grant of stock options and RSUs (each,
an “Award”). Only directors who are not employed by the Company or any parent or
subsidiary are eligible to receive Awards under the Director Plan. As of
February 18, 2015, eight directors were eligible to participate in the Director
Plan. The number of individuals who are eligible to receive Awards in the future
will depend on the number of nonemployee directors who are members of our Board.
Our non-employee directors are eligible for awards under the 2009 Stock Plan.
Currently, our nonemployee directors only receive Awards under this Director
Plan, except that the Chairman of the Board receives an annual grant of RSUs
under the 2009 Stock plan.
Number of Shares of Common Stock Available Under the Director Plan.    At the
2009 Annual Meeting, stockholders approved reserving a total of 2,000,000 shares
of our common stock for issuance under the Director Plan, plus any shares
subject to stock options or similar awards granted under the now expired 1999
Director Plan that expire or otherwise terminate without having been exercised
in full and shares issued pursuant to awards granted under the 1999 Director
Plan that are forfeited to or repurchased by the Company. However, the maximum
number of shares that may be added to the Director Plan from the 1999 Director
Plan was 870,000 shares. The shares issuable under the Director Plan may be
authorized, but unissued, or reacquired common stock. We are requesting
stockholders to approve an increase of 1,000,000 in the number of shares
reserved for issuance under the Director Plan. As of February 18, 2015, 260,100
shares remained available for grant under the Existing Director Plan.
Shares subject to Awards of RSUs count against the share reserve as 2.03 shares
for every share subject to such Award. To the extent that a share that was
subject to an award of RSUs is returned to the Director Plan, the Director Plan
reserve will be credited with 2.03 shares that will thereafter be available for
issuance under the Director Plan.
If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to RSUs, is forfeited to or repurchased by the Company,
the unpurchased shares (or for RSUs, the forfeited or repurchased shares) will
become available for future grant or sale under the Director Plan (unless the
Director Plan has terminated). Shares that have actually been issued under the
Director Plan under any Award will not be returned to the Director Plan and will
not become available for future distribution under the Director Plan, except
that if shares issued pursuant to a RSU are repurchased by the Company or
forfeited to the Company and returned to the plan, such shares will become
available for future grant under the Director Plan. Shares used to pay the
exercise price of an Award or to satisfy the tax withholding obligations related
to an Award will not become available for future grant or sale under the
Director Plan.
If we increase or decrease the number of issued shares of common stock by means
of a stock split, reverse stock split, stock dividend, combination or
reclassification of the common stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company, subject to any required action by stockholders, the number of shares
covered by each outstanding Award, the number of shares available for issuance
under the Director Plan and the price per share covered by each outstanding
Award will be proportionately adjusted.
 
Administration of the Director Plan.    The Director Plan is administered by the
Compensation Committee of our Board. The Compensation Committee has all
authority and discretion necessary or appropriate to make determinations and
rules under the Director Plan.
Options.    The Director Plan permits the grant of stock options to eligible
directors. However, as of April 10, 2013 and until otherwise determined by the
Board or Compensation Committee, no options will be granted under the Director
Plan. The exercise price of any options granted under the Director Plan will be
equal to the fair market value of our common stock on the date of grant. The
term of these options will be no longer than seven years from the date of grant.
After a termination of service with us, a participant will be able to exercise
his or her option for (a) three months following his or her termination for
reasons other than death or disability, or (b) 12 months following his or her
termination due to death or disability, but in all cases no later than the
expiration of its seven year term.




1 The contents of this document appear on pages 32 to 34 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 24, 2015 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.3.



1

--------------------------------------------------------------------------------



Restricted Stock Units.    RSUs result in a payment of shares to a participant
if the vesting criteria specified by the Compensation Committee are satisfied.
Beginning with the 2015 Annual Meeting, each nonemployee director automatically
will be granted RSUs annually having a value of $200,000 (“Annual Grant”) on the
date of the Annual Meeting, including any nonemployee directors first elected to
our Board at such Annual Meeting. To receive this Annual Grant, the nonemployee
director must be continuing in service at and immediately following such Annual
Meeting. Each such grant of RSUs will vest and become payable as to 100% of the
shares subject to the grant on the earlier of the 1 year anniversary of the date
of grant or the next Annual Meeting, but only if such person continues to serve
as a director on the vesting date. For clarity, if a nonemployee director is
elected at an Annual Meeting, he or she receives the full annual RSU award
immediately following such Annual Meeting.
If a director is first appointed as a director other than at an Annual Meeting,
then the director receives a pro-rata portion of the annual RSU award (described
above) based on the number of months between the appointment date of such
nonemployee director and the next Annual Meeting. This pro-rata grant will vest
at the next Annual Meeting, but only if such person continues to serve as a
director on the vesting date.
If the calculation of the value of an Annual Grant or a pro-rated Annual Grant
results in a number of RSUs that is not a whole number, the number of RSUs
subject to such grants will be rounded up to the next whole number.
Transferability of Awards.    Awards granted under the Director Plan are
generally not transferable, and all rights with respect to an Award granted to a
participant generally will be available during a participant’s lifetime only to
the participant.
Merger or Change in Control.    In the event of a merger or change in control of
the Company, each outstanding Award may be assumed or an equivalent option or
right substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the participant will fully vest in and have
the right to exercise all of his or her outstanding options, including shares as
to which such Awards would not otherwise be vested or exercisable, and all RSUs
will fully vest. In addition, if an option becomes fully vested and exercisable
in lieu of assumption or substitution in the event of a change of control, the
Board will notify the participant in writing or electronically that the option
will be fully vested and exercisable for a period of 30 days from the date of
such notice, and the option will terminate upon the expiration of such period.
Amendment and Termination of the Director Plan.    The Board and the
Compensation Committee have the authority to amend or terminate the Director
Plan at any time and for any reason. This amendment authority includes (but is
not limited to) the authority (without further stockholder approval) to change
the number, type and terms of Awards granted in the future. Stockholder approval
will be required for any amendment to the Director Plan to the extent that the
Board or the Compensation Committee determines that such approval is required by
any applicable laws. The Director Plan will terminate in 2019, unless the Board
decides to terminate the Plan prior to that time.
Value of Awards to Directors.    The following table sets forth (a) the
aggregate number of Awards that are expected to be received by the Company’s
nonemployee directors as a group on the date of the 2015 Annual Meeting,
assuming the Director Plan is approved by stockholders, and (b) the average per
share exercise price or dollar value of such awards. The actual number and value
of Awards to any director in any year cannot be known in advance because the
formula for granting Awards may change. In no event may any director receive
Awards with a value greater than $750,000 in any fiscal year of the Company. Our
nonemployee directors have an interest in this proposal because they are
eligible to receive Awards under the Director Plan.
Name of Individual or Group(1)
 
Number of
Options
Granted (#)
 
Average Per
Share  Exercise
Price ($)
 
Number of
Stock Units (#)
 
Dollar Value
of Stock
Units ($)(2)
All executive officers, as a group ..................................
 
—
 
—
 
—
 
—
All directors who are not executive officers, as a group
 
—
 
—
 
230,000
 
$2,346,000
All employees who are not executive officers, as a group
..............................................................................
 
—
 
—
 
—
 
—

 
(1) 
Executive officers and employees are not eligible to participate in the Director
Plan.

(2) 
Dollar value of RSUs is based on the fair value for Brocade’s common stock on
date of grant where such fair value is measured by reducing the closing stock
price on the date of grant by the present value of the dividends expected to be
paid during the requisite service period.


2